EXHIBIT 24.2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned Director or Executive Officer of Stage Stores, Inc., a Nevada corporation (the “Company”), in connection with the preparation and filing of reports on Form 3, 4 and 5 (as well as applications for EDGAR filer identification numbers and any other reports required under Section16(a) of the Securities Exchange Act of 1934) and Form144, if required under the Securities Act of 1933, on my behalf including, but not limited to, those cases where time is short or I am unavailable to review the form, hereby constitutes and appoints Andrew T. Hall, Edward J. Record, Oded Shein and Richard E. Stasyszen, and each of them (with full power to each of them to act alone), the undersigned’s true and lawful attorneys-in-fact and agents, for the undersigned and on the undersigned’s behalf and in the undersigned’s name, place and stead, in any and all capacities, to prepare, sign, and file with the Securities and Exchange Commission reports on Form 3, 4 and 5 (as well as applications for EDGAR filer identification numbers and any other reports required under Section 16(a) of the Securities Exchange Act of 1934) and Form144, if required under the Securities Act of 1933, together with all amendments thereto, with all exhibits and any and all documents required to be filed with respect thereto with the Securities and Exchange Commission and any other regulatory authority granting unto such attorneys-in-fact, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in order to effectuate the same as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, might lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has signed this Power of Attorney as of the 14th day of February, 2012. DIRECTORS /s/Alan J. Barocas /s/Earl J. Hesterberg Alan J. Barocas, Director Earl J. Hesterberg, Director /s/Michael L. Glazer /s/William J. Montgoris Michael L. Glazer, Director William J. Montgoris, Director /s/ Gabrielle E. Greene /s/David Y. Schwartz Gabrielle E. Greene, Director David Y. Schwartz, Director /s/Andrew T. Hall Andrew T. Hall, Director Page1 of 2 IN WITNESS WHEREOF, the undersigned has signed this Power of Attorney as of the 14th day of February, 2012. EXECUTIVE OFFICERS /s/Andrew T. Hall /s/Ron D. Lucas Andrew T. Hall Ron D. Lucas President and Chief Executive Officer Executive Vice President, Human Relations /s/Edward J. Record /s/Michael M. Searles Edward J. Record Michael M. Searles Chief Operating Officer President, Chief Operating Officer South Hill Division /s/Oded Shein /s/Steven L. Hunter Oded Shein Steven L. Hunter Chief Financial Officer Executive Vice President, Chief Information Officer /s/Richard A. Maloney /s/Richard E. Stasyszen Richard A. Maloney Richard E. Stasyszen Chief Merchandising Officer Senior Vice President-Finance and Controller Page2of 2
